DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 4, 6, 9 and cancellation of claims 2, 3, 7, 8.
Allowable Subject Matter
Claims 1, 4-6, and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “wherein the metal layer is coupled to an interconnection electrically coupled to the third semiconductor layer” in combination with the rest of the limitations as recited in claim 1. In particular, INOUE merely discloses a metal columnar light scattering body (23, FIG. 1) formed on a surface of the insulating layer (21, FIG. 1), but fails to disclose or suggest the metal columnar light scattering body being electrically coupled to the third semiconductor layer (33, FIG. 1) through an interconnection. In addition, it would not have been obvious to modify the light emitting device of INOUE with an interconnection for electrically coupling the metal columnar light scattering body to the third semiconductor layer since such modification would render the light emitting device of INOUE inoperable for its intended purpose. Therefore, claim 1 is allowable over the cited prior art and dependent claims 4-6 and 9-11 are also allowable as they directly or indirectly depend on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828